DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on March 02, 2022. The application contains claims 1-17: 
Claims 3 and 8 were cancelled previously
Claims 5 and 10 are cancelled
Claims 13-17 are newly added
Claims 1, 6, and 9 are amended
Claims 1, 2, 4, 6, 7, 9, and 11-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 02, 2022 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on March 02, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 112
In view of the amendments to the claims and the cancellations of claims 5 and 10, the 35 U.S.C. 112(a) and 112(b) rejections to claims 1, 2, 4-7, and 9-12 are withdrawn.

Claim Rejections - 35 USC § 103
	In response to Applicant’s arguments with respect to the limitations that are incorporated into claims 1 and 6, respectively, from the now cancelled claim 5, new prior art and rationale are provided. Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 20120210068 A1), in view of INOUE (US 20180097886 A1), and in further view of Johnson et al. (US 20160087933 A1).

With regard to claim 1,
	Joshi teaches
a data processing device (Fig. 31A illustrates “a data processing device”) comprising: 
a first memory configured to store data permanently (Fig. 31A: primary storage 3126 corresponds to “a first memory”); 
a second memory having speed faster than a reading speed of the first memory (Fig. 31A: cache storage device 2510 corresponds to “a second memory”); and 
a processor connected to the first memory and the second memory ([0258]: a computer processor), the processor being configured to: 
on receipt of data generated by a data generation source, determine whether the data generated by the data generation source matches a first retrieval condition registered in advance (Fig. 29, step 2920; Fig. 31A; [0233]; [0235]: monitor I/O requests, which include create and write, and use file selection criteria to identify files that are cacheable; [0237]-[0241]: file selection criteria can be set by a user to control what files to cache. Create or write I/O requests explicitly teach receiving data and inherently teach “a data generation source”; file selection criteria corresponds to “a first retrieval condition” that can be set in advance); 
store the data generated by the data generation source in the first memory and the second memory when the data generated by the data generation source matches the first retrieval condition, and  store the data generated by the data generation source in the first memory without storing the data generated by the data generation source in the second memory when the data generated by the data generation source does not match the first retrieval condition (Fig. 29; [0219]-[0220]; [0222]-[0223]: if I/O request data is cacheable at step 2930, store the data in both the cache and primary storage at step 2940; otherwise, store in primary storage only); and 
search the second memory 2TDM/IsApplication No.: 16/322,878Docket No.: 15392D-000004-US-NPpreferentially over the first memory in response to a data processing request from an application (Fig. 29; [0221]: in response to a read I/O request, step 2940 may comprise determining whether data of the I/O request is available on the cache storage device, wherein the determining step teaches “search the second memory preferentially over the first memory”, and a read I/O request corresponds to “a data processing request”. “from an application” is nonfunctional descriptive language describing “a data processing request”; because it is not functionally involved in the method and the method would have been performed the same regardless of from where the data processing request originates, it carries no patentable weight; in the alternative, it is nonetheless taught by INOUE and Johnson as will be discussed below),
Joshi does not explicitly teach
wherein the first retrieval condition includes a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data;
wherein the data processing device, the data generation source, and the application are implemented in different virtual units, and resources of the virtual units are separated from each other.
INOUE teaches
wherein the first retrieval condition includes a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data (Fig. 6; [0128]: search condition and process condition included in search request corresponds to “the first retrieval condition”, wherein the ID of the sensor terminal 130 corresponds to "a condition for designating a data generation source". [0131]: the most recent sensing data of the sensor terminal specified in the process condition corresponds to "a condition that target data belongs to a latest segment on a time series").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi to incorporate the teachings of INOUE to include in the retrieval condition a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data. Doing so would ensure data received most recently from a designated data generation source is pre-cached to improve data retrieval speed of most recent data from that particular data generation source. 
Joshi and INOUE do not explicitly teach
wherein the data processing device, the data generation source, and the application are implemented in different virtual units, and resources of the virtual units are separated from each other.
Johnson teaches
wherein the data processing device, the data generation source, and the application are implemented in different virtual units, and resources of the virtual units are separated from each other (INOUE Fig. 1 illustrates a system comprising all the elements recited herein, wherein platform device 110 corresponds to “the data processing device”, sensor terminal 130 corresponds to “the data generation source”, and relay server 120 corresponds to “the application”; the only limitation that INOUE does not explicitly teach is that the elements “are implemented in different virtual units, and resources of the virtual units are separated from each other”. Johnson, Fig. 1A, illustrates a system for Internet of Things (IoT) network-connected devices that encompasses the embodiment taught in INOUE; Johnson further teaches that all the elements included in the system can be virtualized and implemented in separate virtual units - [0135]: the devices may be sensors, sensor devices, or sensor systems, which correspond to "the data generation source"; [0136]: the devices may support backup and/or storage applications and search applications, which correspond to "the data processing device" and "the application", respectively; [0151]; [0160]: apply virtualization to the devices, and separate applications, programs, software, etc. into separate sandboxes that include controls that may limit the application access to resources, wherein different sandboxes corresponds to “different virtual units” whose resources are “separated from each other”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi and INOUE to incorporate the teachings of Johnson to implement the data processing device, the data generation source, and the application in different virtual units and separate their corresponding resource from each other. Doing so would reduce hardware requirements by running the virtualized components on fewer physical computer systems thereby leading to fewer data centers, offer a higher level of access control to system and network administrators via virtualization, and improve overall system performance by allocating resources to individual virtual units based on their respective usages. 

With regard to claim 2,
	As discussed regarding claim 1, Joshi and INOUE and Johnson teach all the limitations therein.
	Joshi further teaches
the data processing device according to claim 1, wherein when data that is a target of the data processing request is not present in the second memory as a result of searching the second memory, the processor searches the first memory (Fig. 32, step 3240; [0255]: when the cache storage device does not comprise the requested data, step 3240 may comprise servicing a cache miss, which may comprise accessing the requested data from primary storage and storing the data in the cache storage device).

With regard to claim 4,
	As discussed regarding claim 1, Joshi and INOUE and Johnson teach all the limitations therein.
INOUE further teaches
the data processing device according to claim 1, wherein the first retrieval condition includes a condition that target data is error data ([0069]: search sensing information by designating an abnormal value, wherein abnormal value corresponds to “error data”).

With regard to claim 6,
Joshi teaches 
a data processing method performed by a data processing device including a first memory configured 3TDM/IsApplication No.: 16/322,878Docket No.: 15392D-000004-US-NPto store data permanently and a second memory having a reading speed faster than a reading speed of the first memory, the method comprising (Fig. 29 illustrates “a data processing method”; Fig. 31A illustrates “a data processing device”; Fig. 31A: primary storage 3126 corresponds to “a first memory”; Fig. 31A: cache storage device 2510 corresponds to “a second memory”; Fig. 2; [0046]: primary storage system 212 includes multiple disk drives or other storage devices, such as storage arrays, which indicate “store data permanently”; cache has a faster reading speed than primary storage) comprising: 
on receipt of data generated by a data generation source, determining whether the data generated by the data generation source matches a first retrieval condition registered in advance (Fig. 29, step 2920; Fig. 31A; [0233]; [0235]: monitor I/O requests, which include create and write, and use file selection criteria to identify files that are cacheable; [0237]-[0241]: file selection criteria can be set by a user to control what files to cache. Create or write I/O requests explicitly teach receiving data and inherently teach “a data generation source”; file selection criteria corresponds to “a first retrieval condition” that can be set in advance); 
storing the data generated by the data generation source in the first memory and the second memory when the data generated by the data generation source matches the first retrieval condition, and storing the data generated by the data generation source in the first memory without storing the data generated by the data generation source in the second memory when the data generated by the data generation source does not match the first retrieval condition (Fig. 29; [0219]-[0220]; [0222]-[0223]: if I/O request data is cacheable at step 2930, store the data in both the cache and primary storage at step 2940; otherwise, store in primary storage only); and 
searching the second memory preferentially over the first memory in response to a data processing request from an application (Fig. 29; [0221]: in response to a read I/O request, step 2940 may comprise determining whether data of the I/O request is available on the cache storage device, wherein the determining step teaches “search the second memory preferentially over the first memory”, and a read I/O request corresponds to “a data processing request”. “from an application” is nonfunctional descriptive language describing “a data processing request”; because it is not functionally involved in the method and the method would have been performed the same regardless of from where the data processing request originates, it carries no patentable weight; in the alternative, it is nonetheless taught by INOUE and Johnson as will be discussed below),
Joshi does not explicitly teach
wherein the first retrieval condition includes a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data;
wherein the data processing device, the data generation source, and the application are implemented in different virtual units, and resources of the virtual units are separated from each other.
INOUE teaches
wherein the first retrieval condition includes a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data (Fig. 6; [0128]: search condition and process condition included in search request corresponds to “the first retrieval condition”, wherein the ID of the sensor terminal 130 corresponds to "a condition for designating a data generation source". [0131]: the most recent sensing data of the sensor terminal specified in the process condition corresponds to "a condition that target data belongs to a latest segment on a time series").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi to incorporate the teachings of INOUE to include in the retrieval condition a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data. Doing so would ensure data received most recently from a designated data generation source is pre-cached to improve data retrieval speed of most recent data from that particular data generation source. 
Joshi and INOUE do not explicitly teach
wherein the data processing device, the data generation source, and the application are implemented in different virtual units, and resources of the virtual units are separated from each other.
Johnson teaches
wherein the data processing device, the data generation source, and the application are implemented in different virtual units, and resources of the virtual units are separated from each other (INOUE Fig. 1 illustrates a system comprising all the elements recited herein, wherein platform device 110 corresponds to “the data processing device”, sensor terminal 130 corresponds to “the data generation source”, and relay server 120 corresponds to “the application”; the only limitation that INOUE does not explicitly teach is that the elements “are implemented in different virtual units, and resources of the virtual units are separated from each other”. Johnson, Fig. 1A, illustrates a system for Internet of Things (IoT) network-connected devices that encompasses the embodiment taught in INOUE; Johnson further teaches that all the elements included in the system can be virtualized and implemented in separate virtual units - [0135]: the devices may be sensors, sensor devices, or sensor systems, which correspond to "the data generation source"; [0136]: the devices may support backup and/or storage applications and search applications, which correspond to "the data processing device" and "the application", respectively; [0151]; [0160]: apply virtualization to the devices, and separate applications, programs, software, etc. into separate sandboxes that include controls that may limit the application access to resources, wherein different sandboxes corresponds to “different virtual units” whose resources are “separated from each other”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi and INOUE to incorporate the teachings of Johnson to implement the data processing device, the data generation source, and the application in different virtual units and separate their corresponding resource from each other. Doing so would reduce hardware requirements by running the virtualized components on fewer physical computer systems thereby leading to fewer data centers, offer a higher level of access control to system and network administrators via virtualization, and improve overall system performance by allocating resources to individual virtual units based on their respective usages. 

With regard to claim 7,
	As discussed regarding claim 6, Joshi and INOUE and Johnson teach all the limitations therein.
Joshi further teaches 
the data processing method according to claim 6, wherein the searching comprises, when data that is a target of the data processing request is not present in the second memory as a result of searching the second memory, searching the first memory (Fig. 32, step 3240; [0255]: when the cache storage device does not comprise the requested data, step 3240 may comprise servicing a cache miss, which may comprise accessing the requested data from primary storage and storing the data in the cache storage device).

With regard to claim 9,
	As discussed regarding claim 6, Joshi and INOUE and Johnson teach all the limitations therein.
INOUE further teaches
the data processing method according to claim 6, wherein the first retrieval condition includes a condition that target data is error data ([0069]: search sensing information by designating an abnormal value, wherein abnormal value corresponds to “error data”).

With regard to claim 11,
	As discussed regarding claim 1, Joshi and INOUE and Johnson teach all the limitations therein.
INOUE further teaches
the data processing device according to claim 1, wherein the first retrieval condition further includes a condition for designating a device or sensor as the data generation source of the target data ([0128]: the ID of the sensor terminal 130 designates a sensor as the data generation source of the target data).

With regard to claim 12,
	As discussed regarding claim 1, Joshi and INOUE and Johnson teach all the limitations therein.
INOUE further teaches
the data processing device according to claim 1, wherein the first retrieval condition further includes a condition for designating a device or sensor connected to a message broker as the data generation source of the target data (Fig. 20: sensor terminal 630 is connected to relay server 620, wherein sensor terminal 630 corresponds to “the data generation source” and relay server 620 corresponds to “a message broker”).

With regard to claim 13,
	As discussed regarding claim 1, Joshi and INOUE and Johnson teach all the limitations therein.
Joshi further teaches 
the data processing device according to claim 1, wherein the second memory has a first capacity that is less than a second capacity of the first memory (Fig. 31A: cache has a smaller capacity than primary storage; this is inherent in their respective functions - cache is used to store frequently used data so that future requests for that same data can be served faster, and it is faster, more expensive, and has a lower capacity; while primary storage is used for long term storage of data, and it is slower, less expensive, and has a higher capacity).

With regard to claim 14,
	As discussed regarding claim 6, Joshi and INOUE and Johnson teach all the limitations therein.
Joshi further teaches 
the data processing method according to claim 6, wherein the second memory has a first capacity that is less than a second capacity of the first memory (Fig. 31A: cache has a smaller capacity than primary storage; this is inherent in their respective functions - cache is used to store frequently used data so that future requests for that same data can be served faster, and it is faster, more expensive, and has a lower capacity; while primary storage is used for long term storage of data, and it is slower, less expensive, and has a higher capacity).

With regard to claim 15,
	As discussed regarding claim 13, Joshi and INOUE and Johnson teach all the limitations therein.
Joshi further teaches 
the data processing device of claim 13 wherein the second memory does not support data persistence (Fig. 25; [0168]: the cache storage device 2510 may comprise a volatile cache, wherein a volatile cache “does not support data persistence”).


With regard to claim 17,
	As discussed regarding claim 1, Joshi and INOUE and Johnson teach all the limitations therein.
Joshi further teaches 
the data processing device of claim 1 wherein the second memory stores data in an area on a volatile memory (Fig. 25; [0168]: the cache storage device 2510 may comprise a volatile cache).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 20120210068 A1), in view of INOUE (US 20180097886 A1), and in further view of Johnson et al. (US 20160087933 A1) and Faibish et al. (US 9942326 B1).

With regard to claim 16,
As discussed regarding claim 1, Joshi and INOUE and Johnson teach all the limitations therein.
Joshi and INOUE and Johnson do not teach
the data processing device of claim 1 wherein the second memory is implemented by an in-memory database.
Faibish teaches
the data processing device of claim 1 wherein the second memory is implemented by an in-memory database (Col. 1, lines 64-67; Col. 2, lines 1-3: implement an in-memory database as an additional tier above a fast tier in a 2 TIERS™ storage system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi and INOUE and Johnson to incorporate the teachings of Faibish to implement the second memory by an in-memory database. Doing so would provide significant improvements in terms of data access performance and scalability relative to conventional arrangements. For example, reduced data access latency can be provided and larger numbers of nodes supported than in conventional SAP HANA and Tachyon implementations. Similar advantages are provided for other in-memory database applications as taught by Faibish (Col. 2, lines 4-10).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168